    Case 3:19-cv-01347-MAB Document 15 Filed 09/03/20 Page 1 of 8 Page ID #87




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

    ERIC L. HAMILTON,                                     )
                                                          )
                  Plaintiff,                              )
    vs.                                                   )
                                                          )         Case No. 19-cv-1347-MAB
    DR. SIDDIQUI,                                         )
    WEXFORD HEALTH SOURCES, INC.                          )
    STEVE RITZ,                                           )
    RONALD SKIDMORE,                                      )
    ZIMERMAN,                                             )
    MOLDENHAUER,                                          )
    NURSE OAKLEY,                                         )
    JOHN/JANE DOES, and                                   )
    JACQULINE LACHBROOK,                                  )
                                                          )
                 Defendants.                              )

                               MEMORANDUM AND ORDER

BEATTY, Magistrate Judge:

          Plaintiff Eric L. Hamilton, an inmate of the Illinois Department of Corrections

(“IDOC”) who is currently incarcerated at the Cook County Department of Corrections,

brings this action for deprivations of his constitutional rights pursuant to 42 U.S.C. § 1983.

In his Complaint (Doc. 1), Plaintiff alleges that when he was housed at Menard

Correctional Center (“Menard”) Defendants were deliberately indifferent in treating

diabetes-related swelling in his right foot, in violation of the Eighth Amendment.

          This case is now before the Court for preliminary review of the Complaint

pursuant to 28 U.S.C. § 1915A. 1 Under Section 1915A, the Court is required to screen



1The Court has jurisdiction to screen Plaintiff’s Complaint in light of his consent to the full jurisdiction of
a magistrate judge and the Defendants’ limited consent to the exercise of magistrate judge jurisdiction, as

                                                      1
 Case 3:19-cv-01347-MAB Document 15 Filed 09/03/20 Page 2 of 8 Page ID #88




prisoner complaints to filter out non-meritorious claims. See 28 U.S.C. § 1915A(a). Any

portion of a complaint that is legally frivolous, malicious, fails to state a claim upon which

relief may be granted, or asks for money damages from a defendant who by law is

immune from such relief must be dismissed. 28 U.S.C. § 1915A(b).

                                         The Complaint

       Plaintiff makes the following allegations in the Complaint (Doc. 1): During the

first week of April 2018, Plaintiff, who is a diabetic, was experiencing pain and swelling

in his right foot. Between April and June 2018, Plaintiff reported his symptoms to and

sought treatment from Nurse Practitioner Moldenhauer, Dr. Siddiqui, Dr. Ritz, Nurse

Oakley, and John/Jane Does (unknown nurses making rounds in Plaintiff’s cellblock

between April and June 2018). These officials failed to examine Plaintiff’s foot, did not

provide appropriate treatment, and/or delayed necessary medical care. Nurse Skidmore

and Warden Lachbrook also contributed to the delay in medical care by providing false

information in response to Plaintiff’s grievances (Nurse Skidmore) and by failing to

promptly address Plaintiff’s June 12, 2018 emergency grievance (Warden Lachbrook).

       On June 15, 2018, Dr. Siddiqui examined Plaintiff’s foot and diagnosed him with a

serious gangrene infection. Thereafter, Plaintiff was transported to an outside facility for

emergency surgery and had his toe surgically amputated.

       After surgery, Dr. Siddiqui, Dr. Ritz, Nurse Zimmerman, and Nurse Oakley




set forth in the Memoranda of Understanding between the Illinois Department of Corrections, Wexford,
and this Court.

                                                 2
 Case 3:19-cv-01347-MAB Document 15 Filed 09/03/20 Page 3 of 8 Page ID #89




withheld pain medication and antibiotics prescribed by Plaintiff’s foot surgeon and

otherwise failed to comply with the surgeon’s post-operative directives. Nurse Skidmore

provided false information in response to Plaintiff’s grievances about the lack of post-

operative care, and Warden Lachbrook denied Plaintiff’s emergency grievances about the

same, causing unnecessary pain and suffering and delaying necessary medical care.

Nurse Zimmerman also threatened to place Plaintiff in segregation if he continued to file

grievances about the inadequate post-operative care.

       Finally, Plaintiff alleges he did not receive timely medical care because, pursuant

to a policy put in place by Wexford Health Sources, Inc. (“Wexford”), medical staff cannot

refer a patient for medical treatment without approval from Dr. Ritz, Wexford’s corporate

medical director.

                                        Discussion

       Based on the allegations in the Complaint, the Court finds it convenient to divide

the pro se action into the following counts:

       Count 1:      Eighth Amendment deliberate indifference claim against
                     Moldenhauer, Siddiqui, Ritz, Oakley, John/Jane Does,
                     Lachbrook, and Skidmore pertaining to the inadequate
                     treatment Plaintiff received for his right foot from April
                     2018 until on or about June 15, 2018, when Plaintiff was
                     referred for surgery.

       Count 2:      Eighth Amendment deliberate indifference claim against
                     Wexford Health Sources, Inc. for enacting a policy which
                     prevented Plaintiff from receiving timely medical care.

       Count 3:      Eighth Amendment deliberate indifference claim against
                     Siddiqui, Ritz, Zimmerman, Oakley, Skidmore, and
                     Lachbrook pertaining to Plaintiff’s post-operative medical
                     care.


                                               3
    Case 3:19-cv-01347-MAB Document 15 Filed 09/03/20 Page 4 of 8 Page ID #90




        Count 4:          First Amendment retaliation claim against Zimmerman for
                          threatening to have Plaintiff placed in segregation for filing
                          grievances.

The parties and the Court will use these designations in all future pleadings and orders,

unless otherwise directed by a judicial officer of this Court. Any other claim that is

mentioned in the Complaint but not addressed in this Order should be considered

dismissed without prejudice as inadequately pled under the Twombly pleading

standard. 2

Count 1

        Plaintiff states a viable deliberate indifference claim in Count 1 against medical

defendants Moldenhauer, Siddiqui, Ritz, Oakley, and John/Jane Does. See McGowan v.

Hulick, 612 F.3d 636, 640 (7th Cir. 2010) (“A delay in treatment may constitute deliberate

indifference if the delay exacerbated the injury or unnecessarily prolonged an inmate’s

pain.”); see also Arnett v. Webster, 658 F.3d 742, 753 -55 (7th Cir. 2011). Given the early

stage of this litigation, Plaintiff also states a colorable deliberate indifference claim against

Skidmore, to the extent that his alleged misrepresentations delayed Plaintiff’s receipt of

adequate treatment, and against Lachbrook and Skidmore to the extent that they knew

Plaintiff was not receiving adequate medical care and turned a blind eye to the same. See

Perez v. Fenoglio, 792 F.3d 768, 781 (7th Cir. 2015)(“deliberate indifference may be found

where an official knows about unconstitutional conduct and facilitates, approves,




2
 See Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007) (an action fails to state a claim upon which
relief can be granted if it does not plead “enough facts to state a claim to relief that is plausible on its face”).

                                                         4
 Case 3:19-cv-01347-MAB Document 15 Filed 09/03/20 Page 5 of 8 Page ID #91




condones, or ‘turn[s] a blind eye’ to it”).

Count 2

       Plaintiff states a viable claim in Count 2 against Wexford for its policies and

practices. See Perez v. Fenoglio, 792 F.3d 768, 780 (7th Cir. 2015) (Wexford may be liable if

its policies or customs deny inmate’s adequate medical care).

Count 3

       Plaintiff’s allegations pertaining to his post-operative care state a viable deliberate

indifference claim against medical defendants Siddiqui, Ritz, Zimmerman, and Oakley.

See Farmer v. Brennan, 511 U.S. 825, 832 (1994); Petties v. Carter, 836 F.3d 722, 729–30 (7th

Cir. 2016) (refusal to follow instructions from specialist may indicate deliberate

indifference). Further, as with Count 1, Plaintiff states a colorable claim against Skidmore

to the extent that his misrepresentations further delayed necessary medical care, and as

to Skidmore and Lachbrook to the extent that they knew Plaintiff was receiving

inadequate medical care and turned a blind eye to the same.

Count 4

       At this stage, Plaintiff states a viable claim for retaliation against Zimmerman for

threatening Plaintiff with segregation in retaliation for filing grievances. See Antoine v.

Ramos, 497 F. App'x 631, 633-4 (7th Cir. 2012).

                                   Unknown Defendants

       The Court ADDS Anthony Wills (the current warden of Menard), in his official

capacity only for the purposes of responding to discovery aimed at identifying the

unknown defendants. See Rodriguez v. Plymouth Ambulance Serv., 577 F.3d 816, 832 (7th


                                              5
 Case 3:19-cv-01347-MAB Document 15 Filed 09/03/20 Page 6 of 8 Page ID #92




Cir. 2009). Once the names of the unknown defendants are discovered, Plaintiff must file

a motion to substitute the newly identified defendants in place of their generic

designations in the case caption and throughout the Complaint.

                                       Disposition

       Count 1 shall proceed against Moldenhauer, Siddiqui, Ritz, Oakley, John/Jane

Does, Lachbrook, and Skidmore; Count 2 shall proceed against Wexford Health Sources,

Inc.; Count 3 shall proceed against Siddiqui, Ritz, Zimmerman, Oakley, Skidmore, and

Lachbrook; and Count 4 shall proceed against Zimmerman. Anthony Wills (official

capacity only) is ADDED to the case for the sole purpose of identifying the unknown

defendants.

       The Clerk of Court shall prepare for Siddiqui, Wexford Health Sources, Inc., Ritz,

Skidmore, Zimmerman, Moldenhauer, Oakley, Lachbrook, and Wills (official capacity

only): (1) Form 5 (Notice of a Lawsuit and Request to Waive Service of a Summons), and

(2) Form 6 (Waiver of Service of Summons). The Clerk is DIRECTED to mail these forms,

a copy of the Complaint, and this Memorandum and Order to the defendants’ place of

employment as identified by Plaintiff. If a defendant fails to sign and return the Waiver

of Service of Summons (Form 6) to the Clerk within 30 days from the date the forms were

sent, the Clerk shall take appropriate steps to effect formal service on that defendant, and

the Court will require that defendant to pay the full costs of formal service, to the extent

authorized by the Federal Rules of Civil Procedure.

       If a defendant can no longer be found at the work address provided by Plaintiff,

the employer shall furnish the Clerk with the defendant’s current work address, or, if not


                                             6
 Case 3:19-cv-01347-MAB Document 15 Filed 09/03/20 Page 7 of 8 Page ID #93




known, defendant’s last-known address. This information shall be used only for sending

the forms as directed above or for formally effecting service. Any documentation of the

address shall be retained only by the Clerk. Address information shall not be maintained

in the court file or disclosed by the Clerk.

       Defendants are ORDERED to timely file an appropriate responsive pleading to

the Complaint and shall not waive filing a reply pursuant to 42 U.S.C. Section 1997e(g).

Pursuant to Administrative Order No. 244, Defendants need only respond to the issues

stated in this Merit Review Order. Because Wills is only in the case to identify the

unknown defendants, he does not need to file an Answer. Further instructions on

identifying the unknown defendants will be provided by separate order.

       If judgment is rendered against Plaintiff, and the judgment includes the payment

of costs under Section 1915, Plaintiff will be required to pay the full amount of the costs,

regardless of whether his application to proceed in forma pauperis is granted. See 28 U.S.C.

§ 1915(f)(2)(A).

       Plaintiff is ADVISED that he is under a continuing obligation to keep the Clerk of

Court and each opposing party informed of any change in his address; the Court will not

independently investigate his whereabouts. This shall be done in writing and not later

than 7 days after a transfer or other change in address occurs. Failure to comply with this

order will cause a delay in the transmission of court documents and may result in

dismissal of this action for want of prosecution. See Fed. R. Civ. P. 41(b).

       Finally, the Clerk of Court is DIRECTED to ENTER the standard qualified

protective order pursuant to the Health Insurance Portability and Accountability Act.


                                               7
 Case 3:19-cv-01347-MAB Document 15 Filed 09/03/20 Page 8 of 8 Page ID #94




      IT IS SO ORDERED.

      DATED: 9/3/2020


                                                s/ Mark A. Beatty
                                                MARK A. BEATTY
                                                U.S. Magistrate Judge




                                   Notice to Plaintiff

       The Court will take the necessary steps to notify the appropriate defendants of
your lawsuit and serve them with a copy of your complaint. After service has been
achieved, the defendants will enter their appearance and file an Answer to your
Complaint. It will likely take at least 60 days from the date of this Order to receive the
defendants’ Answer, but it is entirely possible that it will take 90 days or more. When all
the defendants have filed Answers, the Court will enter a Scheduling Order containing
important information on deadlines, discovery, and procedures. Plaintiff is advised to
wait until counsel has appeared for the defendants before filing any motions, to give the
defendants notice and an opportunity to respond to those motions. Motions filed before
defendants’ counsel has filed an appearance will generally be denied as premature.
Plaintiff need not submit any evidence to the Court at this time, unless specifically
directed to do so.




                                            8
